DETAILED ACTION
	This action is responsive to applicant’s communication filed 04/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6, 10-11, and 19-23 are rejected under 35 U.S.C. 103.
	Claims 7-9 and 12-18 are cancelled.

Response to Arguments
	Applicant’s suggested title “Method and Apparatus for Displaying Digital Image and Digital Stamp” would be acceptable. A substitute specification with the amendment to the title should be entered.

Due to the amendments, the objections to claims 9-10 and 18 for minor informalities have been withdrawn.

Due to the amendments, the 35 U.S.C. 101 rejection of claim 20 has been withdrawn.



	Claims 12-18 have been cancelled and the associated interpretation under 35 U.S.C. 112(f) and the associated rejections under 35 U.S.C. 112(b) have been rendered moot.

	Applicant’s arguments regarding the prior art rejections have been fully considered but are respectfully moot due to the new grounds for rejection necessitated by the amendment.

Specification
The title of the invention is not descriptive.  The claims recite acquiring information of a digital stamp associated with a user account and displaying the stamp on an image. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bartkiewicz (US 2016/0078659 A1) in view of Kim (US 2014/0232739 A1).

Regarding Claim 1, Bartkiewicz teaches a method for displaying a digital image, applicable to an electronic device, comprising: (See Figure 1 and Figure 3 device 301)
acquiring information of a digital stamp associated with a target digital image, (“after the user composes a personalized communication, for example, types, writes, or voice dictates a personalized letter via the graphical user interface (GUI) of the MSCCS, 
wherein both the target digital image and the information of the digital stamp are associated with a first user account; (“The options for digital stamps displayed to the users on the GUI are based on predetermined logic of the MSCCS that is derived, for example, from the user profile information” Paragraph 0040. “the MSCCS renders the created digital stamps to the user device based on the user profile information or user profile settings in social networks… the MSCCS renders the created digital stamps to the user device based on the user interaction information such as a user's interaction with a digital stamp from a personalized stamped communication received by the user” Paragraph 0044. The target digital image is a communication created by a user and is therefore associated with the target user account. See Paragraph 0045, which further describes creation of a stamped communication. The digital stamp is also associated with a user account, as the stamps are rendered based on profile information. 
and displaying the digital stamp on the target digital image according to the information of the digital stamp in response to displaying the target digital image (“When a user selects one of the processed and rendered digital stamps on the GUI, the MSCCS generates 104 a stamped communication with one of the rendered digital stamps” Paragraph 0045. See Paragraph 0098 and Figure 6J: a digital stamp is displayed on a target digital image, which in this case is a letter. The stamp may be resized and positioned in order to fit within the target digital image (See Paragraph 0044). Also see Paragraph 0101 and Figure 7B: a user selects a received digital communication [target digital image], which is then rendered on the GUI along with the digital stamp 705 displayed on the communication.)
Bartkiewicz further teaches wherein the information of the digital stamp comprises pattern information of the digital stamp and location information of the digital stamp (“the MSCCS generates the stamped communication with the selected digital stamps. In an embodiment, the MSCCS positions the selected digital stamp at a predefined section of the personalized communication to generate the stamped communication” Paragraph 0045. Also see Paragraph 0036, which describes pattern information, including a color and border selected by the user.)
displaying the digital stamp on the target digital image according to the information of the digital stamp in response to displaying the target digital image comprises: displaying the digital stamp on a first target area indicated by the location information of the target digital image according to the pattern information of the digital stamp (“the MSCCS positions the selected digital stamp at a predefined section of the personalized communication to generate the stamped communication” Paragraph 0045. A stamp is displayed at a predefined location, which is a target area. Also see Paragraph 0044, which discusses re-sizing the stamp in order to fit in the stamped communication (digital image) and positioning the stamp based on the resolution of the device. Size and position information also correspond to location and pattern information.)
Bartkiewicz does not teach wherein the location information of the digital stamp indicates that the digital stamp is located on a non-blank area of the target digital image or is located on a blank area of the target digital image; and wherein displaying the digital stamp on the first target area indicated by the location information of the target digital image according to the pattern information of the digital stamp comprises: translucently displaying the digital stamp, in response to the first target area being located in the non-blank area; displaying the digital stamp in accordance with original display information of the pattern information, in response to the first target area being located in the blank area.
However, Kim, which is directed to displaying objects on a wallpaper image, teaches wherein the location information of the digital stamp indicates that the digital stamp is located on a non-blank area of the target digital image or is located on a blank area of the target digital image; (“the overlapping determiner 323 may determine that the corresponding cell is a principal or non-principal cell according to a threshold or ratio indicating the extent to which the corresponding cell overlaps recognition area; however, aspects are not limited thereto. Further, the principal portion or cell may Paragraph 0086. A recognition area, such as a face of an image, corresponds to a non-blank area. Cells of the image that are not included in the recognition area therefore correspond to an empty, or blank, area. Also see Paragraph 0151 and Figure 13 step 1253: Presence of blank area is first determined before processing an object to be displayed on the wallpaper image.)
and wherein displaying the digital stamp on the first target area indicated by the location information of the target digital image according to the pattern information of the digital stamp comprises: translucently displaying the digital stamp, in response to the first target area being located in the non-blank area; (“When the empty space for relocating the object is absent on at least one of the home screens, the object processing apparatus may downscale the size of the object and/or may process a color of the object to be transparent or semi-transparent in operation 1257.” Paragraph 0153. If the object is in a non-blank area, the transparency of the object is adjusted. See Paragraph 0093: if an object is on a recognition area [non-blank area], the transparency of the object is adjusted. See Figure 10, which shows the transparency of objects being adjusted in order for the underlying image to be visible.)
displaying the digital stamp in accordance with original display information of the pattern information, in response to the first target area being located in the blank area (“the processor 326 may determine whether a size of the non-principal portion is greater than or equal to a size of the object present within the principal portion. The size of the non-principal portion may include a size of at least one space connected by a plurality of unoccupied cells and may include a size of individual unoccupied cells. When the size Paragraph 0090. Objects that fit within a determined blank area of a wallpaper image are neither resized nor made translucent. While relocation is taught, it would have been obvious that if the first target area [i.e. the location of the object] is already in the blank area, then the object would be displayed with its original display information [i.e. not resized or made translucent]. See Figure 7: objects with location information present in a blank, non-recognition area, are displayed with their original display information.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the generation of a digital image comprising a digital stamp taught by Bartkiewicz by adjusting the transparency of the digital stamp if it is displayed in a non-blank area of the image and presenting the stamp with its original display information if is displayed in a blank area of the image as suggested by Kim. Since both reference are directed to displaying digital objects within a digital image, the combination would yield predictable results. Bartkiewics (Paragraph 0044) teaches displaying the stamp at different positions depending on the screen size and resolution. Use of the method taught by Kim of adjusting transparency if an object overlaps a non-blank area of an image would ensure proper viewing of a digital image in a situation where the stamp overlaps a desired area, thus improving the user experience and the design of a composite image. As taught by Kim (Paragraph 0007), automatically 
Regarding Claim 19, Bartkiewicz further teaches an electronic device, comprising: a processor; and a memory configured to store at least one computer instruction; wherein when running the at least one computer instruction, the processor is enabled to perform the method for displaying the digital image (Paragraph 0064 and 0075. See Figures 3 electronic device 301 and computer system 300 and Figure 4 memory 402 and processor 401.)
Claim 19 otherwise recites the same limitations as claim 1 and is therefore rejected using the same reasoning described above.
Regarding Claim 20, Bartkiewicz further teaches a computer-readable storage medium storing at least one computer instruction therein, wherein when the at least one computer instruction in the computer-readable storage medium is executed by a processor in an electronic device, the electronic device is enabled to perform the method for displaying the digital image (Paragraph 0067. See Figure 4 memory unit 402 and processor 401.)
Claim 20 otherwise recites the same limitations as claim 1 and is therefore rejected using the same reasoning described above.

Regarding Claim 2, Bartkiewicz in view of Kim further teaches wherein acquiring the information of the digital stamp associated with the target digital image comprises: 
receiving the information of the digital stamp sent by a digital image server, wherein the information of the digital stamp is generated and sent by a terminal to the digital image server; (Bartkiewicz, “the MSCCS allows a user using a user device to use, for example, a personal digital image and create a digital stamp via the graphical user interface (GUI) provided by the MSCCS. The MSCCS converts or transforms generic data associated with the personal digital image to a digital stamp. In an embodiment, the converted digital stamp is savable and reusable by the MSCCS” Paragraph 0037. See Paragraph 0036: A user can create a stamp that is uploaded to the server hosting the MSCCS. Other users would then access the stamp from the server.)
or receiving the information of the digital stamp sent by the terminal; or acquiring the information of the digital stamp locally from the electronic device; wherein the terminal is associated with the first user account (Bartkiewicz, Paragraphs 0036-37: The digital stamp is produced after receiving media content and other properties, such as text, borders, and colors, from a user of the mobile stamp creation and communication system.)

Regarding Claim 3, Bartkiewicz in view of Kim further teaches wherein acquiring the information of the digital stamp locally from the electronic device comprises: 
controlling the electronic device to display a user interface, and displaying a plurality of digital stamp templates in the user interface; (Bartkiewicz, “When John clicks on the theme icon 516 exemplarily illustrated in FIG. 5F, the mobile stamp 
receiving a process instruction for a target digital stamp template of the plurality of digital stamp templates, wherein the process instruction is intended to instruct to perform a selected operation on the target digital stamp template; and performing the selected operation on the target digital stamp template according to the process instruction, to acquire the information of the digital stamp. (Bartkiewicz, “When John clicks on the upload icon 601 on the GUI 305j exemplarily illustrated in FIG. 6D, the mobile stamp creation and communication application (MSCCA) 305 renders options to "upload stamp photo", "take photo", "choose existing photo", and "cancel" in a pop up window 602 on the GUI 305j exemplarily illustrated in FIG. 6E. If John selects the "upload stamp photo" option, the MSCCA 305 renders a digital stamp outline 603 on the GUI 305j exemplarily illustrated in FIG. 6F, within which John can place the uploaded photo” Paragraph 0096. See Figure 6F: a user selects an option to upload a photo and positions the photo within a border of the stamp template 603. Also see Paragraph 0036: a user can also add wording and select borders and colors for the stamp, which would be implemented as options in the GUI. The user can also add a caption to the stamp, as shown in Figure 6G.)

Regarding Claim 4, Bartkiewicz in view of Kim further teaches wherein the selected operation comprises at least one of: zooming, update, text addition, and graphic modification (Bartkiewicz, “the user uploads a picture, adds wordings over the picture, fonts over the picture, etc., selects a border and a color, and the stamp automatically adds the user's post box number as an originator or submitter of that original” Paragraph 0036. See Paragraph 0097 and Figure 6H: a user can add a text caption to the stamp and adjust the position of the stamp within the frame of the template 603, which is a graphic modification.)

Regarding Claim 5, Bartkiewicz in view of Kim further teaches wherein acquiring the information of the digital stamp locally from the electronic device comprises: acquiring, by an image acquisition component coupled to the electronic device, an image comprising the digital stamp; (Bartkiewicz, “The user captures an image or a picture using a built-in camera of the mobile device. The user uploads the captured image via the GUI of the MSCCS… The MSCCS converts the uploaded image and/or the additional mobile data into dynamic digital stamp media objects comprising updated characteristics” Paragraph 0041. Also see Paragraph 0096 and Figure 6E, which discusses a “take photo” option.)
and processing the image comprising the digital stamp to acquire the information of the digital stamp. (Bartkiewicz, “The MSCCA 305 creates a custom digital stamp with the uploaded photo, data elements, and dynamic functional elements and stores the created digital stamp along with the caption entered by John in the content database” Paragraph 0097. The uploaded photo including any modifications are processed to generate a digital stamp.)

Bartkiewicz in view of Kim further teaches controlling the electronic device to display a user interface, and receiving a share instruction generated by a user by performing an operation on the user interface; (Bartkiewicz, “The mobile stamp creation and communication application (MSCCA) 305 on John's user device renders interface elements, for example, a "send to an email address" button 611, a "share on Twitter" button 612, a "share on Facebook" button 613” Paragraph 0099. See Figure 6K: a plurality of sharing options are displayed on the GUI for selection.)
generating digital image share information according to the share instruction, wherein the digital image share information comprises digital image update information and target information, (Bartkiewicz, “If John wishes to send Jane the personalized stamped communication created by him, John clicks on the "forward" icon 510 exemplarily illustrated in FIG. 5E.” Paragraph 0099. The personalized stamped communication corresponds to the digital image share information and the second user, “Jane,” corresponds to the target information.)
the digital image update information comprising information of the target digital image and the information of the digital stamp, (Bartkiewicz, See Paragraphs 0046, 0099, and 0101 and Figure 7B: the stamped communication comprises a digital image, such as a letter or other media content described in claim 1, and a digital stamp.)
the target information comprising information indicative of a second user account at a receiving end shared by the digital image update information, and the target information being associated with the second user account; (Bartkiewicz, Paragraph 0046, 0051: the stamped communication created by the user is sent to a recipient that is also registered with the mobile stamp creation and communication application. Also 
and sending the digital image share information to the digital image server, wherein the digital image share information is intended to share the digital image update information with the second user account at the receiving end indicated by the target information by the digital image server (Bartkiewicz, “The MSCCS allows a user using a user device to transmit the stamped communication with the selected digital stamp to another user who uses another user device via a network… The MSCCS transmits the stamped communication via one or more of multiple delivery modes” Paragraph 0046. See Figure 3: a first user device is in communication with the MSCCS and sends the digital image share information to a second user device through the network hosting the MSCCS.)

Regarding Claim 11, Bartkiewicz in view of Kim further teaches wherein prior to acquiring the information of the digital stamp associated with the target digital image, the method further comprises: receiving the target digital image sent by the digital image server, (Bartkiewicz, “the user may submit media content comprising, for example, textual content, image content, audio content, video content, audiovisual content, multimedia content, animations, digital content, etc., to the MSCCS via the GUI. The MSCCS receives the submitted media content and provides an option to select or create a digital stamp for the stamped communication” Paragraph 0045. 
wherein the target digital image is a digital image purchased with the first user account, (Bartkiewicz, See Paragraphs 0034, 0040-41, and 0044: the user may purchase a stamp.)
or a digital image shared by an account associated with the first user account, (Bartkiewicz, See Paragraph 0098 and Figure 6J: an image shared by a first account can be selected by a second account for inclusion in a stamped communication created by the second account.)
or a digital image uploaded by a terminal that is logged on to by using the first user account; (Bartkiewicz, Paragraph 0045: the user can upload a digital image or other multimedia content in order to create a stamped communication.)
and associating the target digital image with the first user account (Bartkiewicz, See Paragraphs 0088-89 and Figure 5B, which shows the interface displaying a user’s profile, including the communications created by the user. See Figure 7C and Paragraph 102: a user can access the stamped communications that were created and sent using their profile.)

Regarding Claim 21, Bartkiewicz in view of Kim further teaches wherein the processing the image comprising the digital stamp to acquire the information of the digital stamp comprises: extracting the image; (Bartkiewicz, “In an embodiment, the user uploads additional mobile data associated with the captured image via the GUI of the MSCCS. The MSCCS converts the uploaded image and/or the additional mobile 
and standardizing the image (Bartkiewics, “John then positions the uploaded photo or drags and drops a selected photo within the digital stamp outline 603 on the GUI 305j exemplarily illustrated in FIG. 6H. After positioning the photo within the digital stamp outline 603, John may then click on a checkmark icon 605 provided on the GUI 305j exemplarily illustrated in FIG. 6H. The MSCCA 305 creates a custom digital stamp with the uploaded photo, data elements, and dynamic functional elements and stores the created digital stamp along with the caption entered by John in the content database 306 exemplarily illustrated in FIG. 3.” Paragraph 0097. An uploaded image is standardized within a frame. See Figure 6F frame 603. Also see Paragraph 0044, which discusses resizing a created digital stamp.)

Regarding Claim 23, Bartkiewicz in view of Kim further teaches wherein the standardizing the image comprises: processing a specified parameter in the display information of the image including the digital stamp to make the processed specified parameter conform to a standard, wherein the specified parameter includes at least one of a dimension or a resolution (Bartkiewics, Paragraph 0097 and Figure 6F: If a desired image is dragged to fit within a frame in order to create a digital stamp, then the dimensions of the image are being standardized.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bartkiewicz (US 2016/0078659 A1) in view of Kim (US 2014/0232739 A1) and further in view of Nakagama (US 2007/0188805 A1).

Regarding Claim 10, Bartkiewicz in view of Kim teaches all the limitations of claim 1, on which claim 10 depends.
Bartkiewicz in view of Kim further teaches wherein when the location information of the digital stamp indicates that the digital stamp is located on the blank area of the target digital image, the method further comprises: identifying… and an image area in the target digital image, and taking an area in the target digital image other than… the image area as the blank area (Kim, “Further, the overlapping determiner 323 may determine that the corresponding cell is a principal or non-principal cell according to a threshold or ratio indicating the extent to which the corresponding cell overlaps recognition area; however, aspects are not limited thereto. Further, the principal portion or cell may correspond to a recognition area, and the non-principal portion or cell may correspond to an empty space.” Paragraph 0086. See Figure 4 and Paragraphs 0105-106, which teach an object detection algorithm used to determine an image area of a target digital image. Cells that do not contain a high enough threshold of the recognized image are designated as empty space, or a blank area.)
Bartkiewicz in view of Kim does not teach identifying a text area along with an image area and taking an area other than the text area as the blank area.
However Nakagama, which is directed to detection of a blank space in a document to add a stamp (Paragraph 0013), teaches identifying a text area along with other than the text area as the blank area (“Detection section 22 carries out image analysis for each page of the document that is read beforehand and stored in the non-volatile storage device 13 by OCR (Optical Character Reader) processing and detects blank space areas in each page (Step S204).” Paragraph 0060. A blank area is detected using OCR. Also see Paragraphs 0064, 0073, and Figure 13, which shows the result of the detected blank area, including a rough position, such as top right or bottom right.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a stamp on a digital communication generated by a user taught by Bartkiewicz by incorporating the method of detecting a blank area on a page, including an area that has no text, and adding a stamp to that area taught by Nakagama. Since both references are directed to adding stamps to a page, whether that page is a document or a digital communication, the combination would yield predictable results. As suggested by Nakagama (Paragraph 0009), such an implementation would enable automatic placement of a stamp, reducing labor and improving the uniformity of a document.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bartkiewicz (US 2016/0078659 A1) in view of Kim (US 2014/0232739 A1) and further in view of Kusumoto (US 2017/0285921 A1).

Regarding Claim 22, Bartkiewicz in view of Kim teaches all the limitations of claim 21, on which claim 22 depends. 
Bartkiewicz in view of Kim further teaches wherein the extracting the image comprises: identifying a second target area where the digital stamp is located in the image; (Bartkiewicz, Paragraph 0097 and Figure 6F: A user positions a photo within a frame in order to create a custom digital stamp. A second target area of the image is therefore identified based on the positioning of the image in the frame.)
Bartkiewicz in view of Kim does not explicitly teach clipping off areas in the image other than the second target area to obtain the second target area, so as to obtain the image including the digital stamp; and generating the information of the digital stamp based on the image including the digital stamp, wherein the information of the digital stamp includes display information of the image including the digital stamp. 
However, Kusumoto, which is directed to a method of cropping an image, teaches clipping off areas in the image other than the second target area to obtain the second target area, so as to obtain the image including the digital stamp; and generating the information of the digital stamp based on the image including the digital stamp, wherein the information of the digital stamp includes display information of the image including the digital stamp. (“The frame line 65 serves to indicate a particular area to be extracted from the original edit target image 62. According to the illustrative embodiment, the particular area will be referred to as a cropping area… the image editing application 27 generates image data representing the image within the cropping area surrounded by the frame line 65, besides the image data of the original edit target image 62, and stores the same in the storage 12." Paragraphs 0070, 0075. See Figures 5A-5C: a target area 66 of an image is determined. Areas other than the target area are 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the creation of a digital stamp based on positioning a captured or uploaded image in a frame taught by Bartkiewicz in view of Kim by cropping the uploaded image to display only the desired information for the digital stamp, as suggested by Kusumoto. If a user is positioning a photo within a frame, it would have been obvious that undesired portions of the image would be clipped off. Since both references are directed to image manipulation, the combination would yield predictable results. Such a combination would improve the user experience by allowing a user to easily select a desired area of a captured or uploaded image to be used as a digital stamp, which is related to the goal of improving personalized communication taught by Bartkiewicz (Paragraphs 0003, 0098). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173